                                                                                       FILED
                                                                               i


                                                                       .       \ OCT 3 0 2019
                        UNITED STATES DISTRICT COURT :_b: ~·.:,,~,, :T COUHT
                      SOUTHERN DISTRICT OF CALIFORNIA
                                                    --                 ·.
                                                                              - : "c;,u(r1'.
                                                       -:: =·,___ :..--~-----~--   - -.-.... · -
                                                                            .....___..,.
                                                                                                 1
                                                                                           .......   ~~
                                                                                                          ~+~
 UNITED STATES OF AMERICA,
                                 Plaintiff,        Case No. l 8CR4960-LAB

                    vs.


 ANTHONY OMAR GORDON (2),                          JUDGMENT AND ORDER OF
                                                   DISMISSAL OF
                               Defendant.          INFORMATION, EXONERATE
                                                   BOND AND RELEASE OF
                                                   PASSPORT


       Upon motion of the UNITED STATES OF AMERICA and good cause

appearmg,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




 Dated:    10/30/2019


                                                United States Magistrate Judge
